DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Reid on February 3, 2021.

The application has been amended as follows: 

Please amend Abstract to recite:
A rotor for a gas turbine is disclosed which includes alternating first and second set of rotor blades, the first set of rotor blades having a baseline profile and the second set of rotor blades having a profile with a cutback relative to the baseline profile, the cutback defining a removed portion (

In the Specifications, please amend paragraphs [0007] and [0015] to recite:
 [0007] There is further provided a rotor for a gas turbine, the rotor comprising rotor blades circumferentially distributed around and extending a total span length from a central hub, the rotor blades including alternating first and second rotor blades, the first rotor blades having a baseline profile and the second rotor blades having a profile with a leading edge cutback relative to the baseline profile, the leading edge cutback of the second rotor blades defining a removed portion (st natural vibration mode.
[0015] In a further aspect, there is provided a rotor for a gas turbine, the rotor comprising rotor blades circumferentially distributed around and extending a total span length from a central hub, the rotor blades including alternating first and second rotor blades, the first rotor blades having a baseline profile and the second rotor blades having a profile with a cutback relative to the baseline profile, the cutback defining a removed portion (

In the claims, please amend claims 1, 4, 5, 7, 8, 9 and 12 to recite:
1. A fan for a gas turbine, the fan comprising fan blades circumferentially distributed around and extending a full span length from a central hub, the fan blades including alternating fan blades and second fan blades, the first fan blades having a baseline profile and the second fan blades having a modified profile being the same as the baseline profile but for a leading edge cutback, the leading edge cutback on the second fan blades located between 20% and 50% of the full span length away from the hub, a maximum deflection point for a selected natural vibration mode of the first fan blade having the baseline profile is located at a given span, and wherein a span location on the second fan blades corresponding to the given span is located within the leading edge cutback.

4. The fan as defined in claim 1, wherein the selected natural vibration mode is a natural vibration mode higher than a [[the]] 1st natural vibration mode.

5. The fan as defined in claim 4, wherein the selected natural vibration mode is a [[the]] 5th natural vibration mode.

7. The fan as defined in claim 1, the fan blades including successively alternating first fan blades, second fan blades and third fan blades, the third fan blades having a second modified profile, the second modified profile being the same as the baseline profile but for cutback different from the cutback of the modified profile of the second fan blades.

8. A rotor for a gas turbine, the rotor comprising rotor blades circumferentially distributed around and extending a total span length from a central hub, the rotor blades including alternating first fan blades and second rotor blades, the first rotor blades having a leading edge baseline profile and the second rotor blades having a leading edge profile with a leading edge cutback relative to the baseline profile, the leading edge cutback extending from a 

9. The rotor as defined in claim 8, wherein the first position is located radially outwardly of a span location corresponding to a maximum deflection point for a selected natural vibration mode of a fan blade having a leading edge baseline profile and the second span position is located radially inwardly of the maximum deflection point, the selected natural vibration mode being a natural vibration mode higher than a [[the]] 1st natural vibration mode.

12. A rotor for a gas turbine, the rotor comprising rotor blades circumferentially distributed around and extending a total span length from a central hub, the rotor blades including alternating first rotor blades and second rotor blades, the first rotor blades having a baseline profile and the second rotor blades having a profile with a leading edge cutback relative to the baseline profile, the leading edge cutback of the second rotor blades defining a removed portion (a [[the]] 1st natural vibration mode.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a fan/rotor or a gas turbine comprising alternating first and second fan blades, the first fan blades having a baseline profile and the second fan blades having a modified profile being the same as the baseline profile but for a leading edge cutback, the leading edge cutback on the second fan blades located between 20% and 50% of the full span length away from the hub, a maximum deflection point for a selected 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747